POPE, <T. (Dissenting from the result.) — This case has been twice before this court and is now being sent back for a third jury trial. There should be an end of litigation. As the exceptions sustained relate only to the-award recoverable, I am of opinion that upon the new trial of the case the question of liability should be considered determined and the enquiry restricted to ,the question oi amount. The mandate should go down in that form. Lisbon v. Lyman, 49 N. H. 553; Kent v. Whitey, 9 Allen 62.